Case: 13-60601      Document: 00512629499         Page: 1    Date Filed: 05/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60601
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 14, 2014
NILDA ROSERY FLORES MUNOZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 521 844


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Nilda Rosery Flores Munoz, a native and citizen of Honduras, petitions
for review of an order of the Board of Immigration Appeals (BIA) dismissing
her appeal of an order of an immigration judge (IJ) denying her request for
asylum, withholding of removal, and protection under the Convention Against
Torture.    In her petition for review, Flores Munoz argues only that the
BIA incorrectly determined that she had not established fear of future


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 13-60601   Document: 00512629499   Page: 2   Date Filed: 05/14/2014


                                 No. 13-60601

persecution entitling her to asylum and withholding of removal on account of
her membership in a particular social group based upon her resistance to
attempts by a drug gang to recruit her in Honduras.
        We review the BIA’s order and will consider the underlying decision of
the IJ to the extent that it influenced the BIA’s determination. Sharma v.
Holder, 729 F.3d 407, 411 (5th Cir. 2013). We review the factual findings,
including whether an alien is entitled to asylum, for substantial evidence, and
will reverse only if the record compels a different finding. Id. To show that
she is eligible for asylum, Flores Munoz must establish that she is a refugee,
meaning, as relevant here, that she has a well-founded fear of future
persecution in Honduras on the basis of her membership in a particular social
group. See 8 U.S.C. §§ 1101(a)(42)(A); 1158(b)(1)(B)(i); Sharma, 729 F.3d at
411.
        Though Flores Munoz testified that members of a drug gang who killed
her husband sought to recruit her to sell drugs for them and that she feared
for her life because she turned down their requests, the evidence that she put
forward does not compel the conclusion that Honduran society would view
those who resist membership in drug gangs as a particular, visible group. See
Orellana-Monson v. Holder, 685 F.3d 511, 518-19 (2012). Thus, substantial
evidence supports the BIA’s determination that Flores Munoz is ineligible for
asylum because she is not a member of a particular social group under
immigration law. See id. at 521-22 (explaining that Salvadoran males between
the ages of 8 and 15 who refused to join a pervasive street gang were not
members of a particular social group because the purported group was
amorphous and Salvadoran society would not perceive individuals with those
characteristics as a visible group). Because substantial evidence supports the
BIA’s denial of asylum, the BIA was correct in determining that Flores Munoz



                                       2
    Case: 13-60601   Document: 00512629499     Page: 3   Date Filed: 05/14/2014


                                No. 13-60601

could not meet the higher burden necessary to show eligibility for withholding
of removal. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
      The petition for review is DENIED.




                                      3